       Case: 3:09-cr-00122-bbc Document #: 378 Filed: 04/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
UNITED STATES OF AMERICA,
                                                                ORDER
                           Plaintiff,
                                                              09-cr-122-bbc
             v.

ANDRE G. SIMMONS,

                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       On April 9, 2021, the court granted in part defendant Andre Simmons’s motion for

relief under the First Step Act, reducing her prison sentence of 240 months to 150 months,

which taking into account good time credits is likely to equate to time served. Dkt. #377.

However, the court failed to consider the fact that defendant did not submit a proposed

release plan. Accordingly,

       IT IS ORDERED that the order previously entered by this court on April 9, 2021,

dkt. #377, is AMENDED as follows:

       1. The last sentence on page 1 is struck and replaced with the following sentence:

“For the reasons that follow, I conclude that defendant’s prison sentence should be reduced

as outlined below.”

       2. The first paragraph of the order language on page 6 is struck and replaced with the

following paragraphs:

       Defendant Andre Simmons’s motion for relief under the First Step Act, dkt.

                                             1
Case: 3:09-cr-00122-bbc Document #: 378 Filed: 04/12/21 Page 2 of 2




#371, is GRANTED to the following extent:

   a. Defendant’s sentence is reduced to time served, as of May 20,
      2021, so long as space is available in a residential reentry center by
      that date. If there is no space available at such a center as of May
      20, 2021, the Bureau of Prisons is to release defendant as soon as
      space becomes available.

   b. Defendant’s term of supervised release remains unchanged.
      Defendant has no release plan and has been incarcerated for a
      lengthy period of time. The conditions of defendant’s supervised
      release are modified to include the following additional condition
      to assist with defendant’s transition into the community:

             Defendant is to spend the first 180 days of
             supervision in a residential re-entry center.
             Defendant may be absent from the center for
             employment purposes, for mental health
             counseling and treatment and for passes
             consistent with program rules. Defendant is to
             pay her own medical expenses, if any, and is to
             pay 25% of her gross income toward the daily
             cost of his residence.     Defendant may be
             discharged early from the program facility upon
             the approval of both the facility administrator
             and the supervising U.S. Probation Officer.

   c. Defendant’s motion is DENIED in all other respects.

3. The previous April 9, 2021 order remains as entered in all other respects.


Entered this 12th day of April, 2021.

                                   BY THE COURT:

                                   /s/
                                   _________________________
                                   BARBARA B. CRABB
                                   District Judge




                                        2
